Citation Nr: 1505603	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-40 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Whether the reduction of the rating for left knee instability from 20 percent to 10 percent effective September 1, 2010, and a further reduction to 0 percent from September 24, 2013, was proper.

2.  Entitlement to a rating in excess of 20 percent for left knee instability. 

3.  Entitlement to a rating in excess of 10 percent for right knee instability.

4.  Entitlement to an effective date earlier than February 25, 2011, for a compensable rating for right knee instability.

5.  Whether the reduction of the rating for left knee limitation of extension from 40 percent to 10 percent disabling was proper.  

6.  Entitlement to a rating in excess of 10 percent for left knee limitation of motion.

7.  Whether the reduction of the rating for right knee limitation of extension from 20 percent to 10 percent disabling was proper.  

8.  Entitlement to a rating in excess of 10 percent for right knee limitation of motion.

9.  Entitlement to total disability based on individual unemployability (TDIU).

10.  Entitlement to an evaluation in excess of 20 percent for lumbosacral spine strain with intervertebral disc syndrome (low back disability).

11.  Entitlement to an increased rating for a peptic ulcer disease with cholecystectomy, currently evaluated as 10 percent disabling/


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987 and from June 1987 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decision reducing his rating for left knee limitation of extension from 40 percent disabling to 10 percent.  Also on appeal are an April 2010 rating decision denying a TDIU and increased ratings for his low back, peptic ulcer and bilateral knee disabilities; a July 2010 rating decision reducing his left knee instability rating from 20 percent to 0 percent, and reducing his right knee rating for limitation of extension from 20 percent to 10 percent; and a May 2011 rating decision assigning a separate 10 percent rating under Diagnostic Code (DC) 5257 for right knee instability with an effective date of February 25, 2011.  

While on appeal, the RO increased the Veteran's rating for left knee instability from 0 percent to 10 percent disabling, effective September 1, 2010.  See May 2011 Rating Decision.    However, after an additional VA examination conducted in September 2013, the Veteran's 10 percent rating for left knee instability was again reduced to 0 percent disabling.  See May 2014 Supplemental Statement of the Case (SSOC); see also September 2014 Rating Decision.

In light of this history, the Board has characterized the issues on appeal as they appear on the first page of this decision.

The Veteran presented sworn testimony at hearings before a Decision Review Officer in October 2009 and May 2010.  He also provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  Transcripts of all three hearings are of record.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for a low back disability and a peptic ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran received notice of the proposed rating reductions by way of ratings decisions and notification letters dated August 2009 and April 2010, and was notified of his right to submit additional evidence and request a predetermination hearing. 

2.  The Veteran was afforded hearings conducted by VA personnel that did not participate in preparing the proposed rating reductions, and who bore decision-making responsibility for the final action of implementing the proposed reductions.
 
3.  At the time of the February and July 2010 rating decisions implementing the rating reductions, the ratings being reduced had been in effect for less than five years. 

4.  The proposed reduction for left knee limitation of extension was implemented in February 2010 rating decision, effective May 1, 2010, and was made in compliance with applicable due process laws and regulations.

5.  The proposed reduction for left knee instability and right knee limitation of extension was implemented in a July 2010 rating decision, and was made in compliance with applicable due process laws and regulations, except that the appropriate effective date should have been one month later.  

6.  At the time of the February 2010 rating decision, the medical evidence reflected material improvement in the Veteran's left knee limitation of extension under the ordinary conditions of his life. 

7.  At the time of the July 2010 rating decision, the medical evidence reflected material improvement in the Veteran's right knee limitation of extension under the ordinary conditions of his life, but did not reflect material improvement of his left knee instability.
 
8.  At all times during the appeal period the Veteran's left knee symptomatology more nearly approximated no more than moderate instability, and his right knee symptomatology more nearly approximated no more than slight instability.

9.  September 14, 2010 is the earliest date as of which it is factually ascertainable from the record that the Veteran's right knee symptomatology showed slight instability.  

10.  The Veteran did not meet the criteria for a rating in excess of 10 percent for his left knee or right knee limitation of motion at any point during the appeal period because he did not have a compensable limitation of extension and a compensable limitation of flexion in the same knee at the same time during the appeal period; nor did he exhibit an actual or functional limitation of extension in either knee to 15 degrees or more or an actual or functional limitation of flexion in either knee to 30 degrees or more.

11.  The Veteran has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected disabilities and has met the schedular requirements for entitlement to TDIU beginning September 24, 2013.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's 20 percent rating for left knee instability was improper.  38 U.S.C.A. §§  1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, DC 5257 (2014).

2.  The criteria for a rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, DC 5257 (2014).

3.  The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, DC 5257 (2014).

4.  The criteria for an effective of September 14, 2010, for a 10 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o) (2014).

5.  The reduction of the Veteran's 40 percent rating for left knee limitation of extension to 10 percent disabling was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, DCs 5003, 5010, 5260, 5261 (2014).

6.  The criteria for a rating in excess of 10 percent for left knee limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, DCs 5003, 5010, 5260, 5261 (2014).

7.  The reduction of the Veteran's 20 percent rating for right knee limitation of extension to 10 percent disabling was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, DCs 5003, 5010, 5260, 5261 (2014).

8.  The criteria for a rating in excess of 10 percent for right knee limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, DCs 5003, 5010, 5260, 5261 (2014).

9.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For increased-rating disability claims, the VA has a duty to notify a veteran that to substantiate such a claim, he or she should provide or ask the VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the his or her employment.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

Here, the duties to notify with regard to the Veteran's increased rating claims were satisfied by way of letter sent to the Veteran in August 2009 informing him of the information and evidence necessary to substantiate his increased ratings claims.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  Thus, the VA's duty to notify with regard to the Veteran's claims has been met.  

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's VA and private medical records, as well as Social Security Administration records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided with examinations in connection with his right and left knee disabilities in July & November 2009, January & June 2010, February 2011, March 2012 and September 2013.  He asserts that his VA examinations were not adequate.  He testified at his October 2009 hearing before the DRO that the July 2009 examination was not sufficient because it only took ten minutes, and the examiner "didn't know what the residual reports were."  See October 2009 Hearing Tr. at 4.  During his May 2010 hearing, he again testified that the July 2009 and the January 2010 examinations were "sub-par," and that he disagreed that his knee disabilities had improved.  See May 2010 Hearing Tr. at 2-3, 5.  At his hearing before the Board, he testified that his examinations were inadequate because they were not performed the same way each time, and the examiners manually manipulated his leg rather than allowing him to move freely.  See December 2014 Hearing Tr. at 9-11.  

Upon review of the examinations, the Board finds that they are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a physical examination, and provided an adequate discussion of his relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The VA examiners reported numerous, specific findings.  Despite the Veteran's complaint that they were performed differently each time, the examinations all showed similar results, suggesting consistency in the way they were conducted.  Additionally, although the he testified that some of the examiners manually manipulated his legs, there is no evidence in the record that by doing so, the examiners altered the results of the examinations.  Although the Veteran may believe that the examiners' conduct impacted the results of the examinations, he, as a lay period, is not competent to give such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the examinations were adequate for the purpose of determining the appropriate rating for his left and right knee disabilities.

Additionally, the Board notes that the Veteran has not alleged that his right or left knee disabilities have worsened in severity since the most recent VA examination, and the probative evidence of record does not indicate a worsening.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary.  

As noted above, the Veteran testified at hearings before a DRO and the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   In each of the hearings, the VLJ and/or DRO asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ and/or DRO also sought to identify any pertinent evidence not currently associated with the claims file.  Additionally, the Veteran volunteered testimony concerning his treatment history and symptoms.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of any of the hearings.  By contrast, all of the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ and DROs conducting the hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claims.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to a decision.

II.  Procedural Requirements for Ratings Reductions

With regard to the merits of the instant appeal, the Board notes that there are two sequential questions that must be addressed when determining whether a reduction was proper.  First, the Board must decide whether the RO satisfied the procedural requirements required by 38 C.F.R. § 3.105(e).  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability, as defined in 38 C.F.R. § 3.344. 

With regard to the initial question, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, a veteran must be given notice that he has: (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i). 

If the veteran requests a predetermination hearing, that hearing must be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  See 38 C.F.R. § 3.105(i) (2011).

If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i).

A reduction is void ab initio if the RO reduces a veteran's disability rating without following these requirements, except that a reduction in a disability rating, if otherwise supportable, is not rendered void ab initio by virtue of error in the assignment of the effective date for it.  See VAOPGCPREC 31-97 (Aug. 29, 1997) (explaining that the appropriate remedy is to award one additional month of compensation at the non-reduced percent rate when an error is made in assigning the effective date for the reduction). 

As discussed below, the Board is restoring the Veteran's 20 percent rating for left knee instability.  Thus, there is no need to discuss whether the procedural requirements for this reduction were met. 

With regard to the other ratings reductions at issue, the Board finds that the notice and procedural requirements have been met such that the reductions are not rendered void ab initio.  First, the Veteran was notified of the RO's intent to reduce his left and right knee limitation of extension ratings by rating decisions issued August 2009 and April 2010 respectively.  These rating decisions were mailed to the Veteran along with a letter informing him that he had 60 days in which to present additional evidence and 30 days to request a predetermination hearing.  See August 2009 & April 2010 Notification Letters.  He was provided with hearings in October 2009 and May 2010 before DROs who were not involved in the preparation of the rating decisions proposing the reductions, and who issued the final actions on the reductions.  Each of the final actions was based on evidence and testimony adduced at the hearing, as well as the other evidence of record.  See February & July 2010 Ratings Decisions (stating what evidence was considered).  The proposed reduction of his rating for left knee limitation of extension was effectuated by a February 2010 rating decision, effective from May 1, 2010, thereby meeting the requirement of a 60 day waiting period between the date of the final action and the effective date of the reduction.  Given the chronology of the processes described above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating for his left knee limitation of extension effective May 1, 2010.  38 C.F.R. § 3.105(e), (i).

The Board also finds that the RO complied with the procedures for reducing the Veteran's disability rating for his right knee limitation of extension; however, the Board finds that the effective date of that reduction is October 1, 2010, one month later than the effective date implemented by the RO.  The final action taken on the proposed reduction for the Veteran's right knee limitation of extension was in a rating decision issued July 9, 2010, and mailed to him on July 13, 2010.  Consequently, the effective date of such reduction can be no earlier than September 30, 2010.  See 38 C.F.R. § 3.105(i) (stating that the effective date is the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires).  This error does not render the reduction void ab initio, as the appropriate remedy is to award one additional month of compensation at the non-reduced percent rate.  See VAOPGCPREC 31-97.  Thus, the Board finds that the procedural requirements set forth in 38 C.F.R. § 3.105 have been met, except that the effective date of the reduction of the Veteran's rating for right knee limitation of extension is October 1, 2010.  The Board's order herein corrects the effective date.  

III.  Improvement in Bilateral Knee Disabilities and Entitlement to Increased Ratings/Earlier Effective Date

Having decided that the process required to reduce the Veteran's ratings was correctly followed by the RO, the next question to be addressed is whether, given the available evidence, the reductions were warranted.  In any rating reduction case, not only must it be determined that an improvement in disability has actually occurred, but also that that the improvement in disability actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).

In addition to seeking restoration of his reduced ratings, the Veteran also seeks increased ratings for his left and right knee disabilities.  The Board will address these issues together.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above (collectively, "DeLuca factors").  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Application of the Rating Criteria

Based on all of the evidence of record, the Board finds that the Veteran qualifies for a 20 percent rating under DC 5257 for moderate lateral instability of his left knee throughout the appeal period, and thus the reductions were improper.  Additionally, the Board finds that he is entitled to a 10 percent rating for lateral instability of his right knee from September 14, 2010.  However, entitlement to a rating in excess of 10 percent for limitation of motion in either knee is not warranted.  As such, the reductions of his ratings for left and right knee limitation of extension were proper.  

A.  Diagnostic Code 5257

As to the Veteran's instability of his left knee, the Board finds that he is entitled to a 20 percent rating under DC 5257 throughout the appeal period, and thus, the reduction of this rating was improper.  Under 38 C.F.R. § 4.71a, DC 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  The terms "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

The evidence demonstrates that the Veteran's left knee symptoms have more nearly approximated "moderate" recurrent instability throughout the appeal period.  The Veteran's medical records show reports of weakness, popping, and his knee giving way throughout the appeal period.  Additionally, a June 2009 MRI shows that the Veteran had patellar maltracking in his left knee, which led to chronic instability.  Numerous times throughout the appeal period, the Veteran's private doctor noted evidence of moderate left knee laxity.  Due to the recurrent instances of instability in his left knee, he regularly used a knee brace.  Moreover, he testified that his left knee would give way on a daily basis, and that this condition was present throughout the appeal period.  This testimony is consistent with the Veteran's reports of left knee instability during his VA examinations.  The Veteran is competent to give testimony concerning his knee instability, and his statements are credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  Although several of the VA examinations performed throughout the appeal period did not show objective evidence of instability, such evidence in not necessary in light of the Veteran's consistent and credible reports of instability that has persisted throughout the appeal period and the MRI results from June 2009 showing chronic instability.  Thus, based on the Veteran's lay evidence, supported by the objective physical findings from his medical records, the Board finds that the Veteran's left knee instability has more nearly approximated "moderate" instability throughout the appeal period.  As such, he is entitled to a 20 percent rating under DC 5257 for left knee instability throughout the appeal period, and the reduction of this rating was improper.  

The Board finds that he is not entitled to a 30 percent rating for "severe" instability in his left knee at any point during the appeal period.  As noted above, the Veteran did not show any objective signs of left knee instability during his VA examinations performed in July 2009, June 2010, February 2011, March 2012 and September 2013.  The various stability tests performed showed movement within normal limits, and the examiners noted that the Veteran was able to walk, although with a limp.  Although he used a brace on his left knee to assist in stability, he has not used a cane or other assistive device to ambulate.  See id.  Significantly, the Veteran himself characterized his left knee instability as being "moderate" throughout the appeal period.  See December 2014 Hearing Tr. at 16.  Thus, the Board finds that his left knee symptomology has not more nearly approximated "severe" instability at any point during the appeal period.

Additionally, the evidence demonstrates that the Veteran's right knee symptoms have more nearly approximated "slight" recurrent instability beginning September 14, 2010.  A medical record from this date shows that his right knee exhibited mild laxity on physical exam.  See September 2010 Medical Record.  This is the first time in the record that there is objective evidence of right knee instability, and there is no evidence that the Veteran complained of right knee instability prior to this date.  Although there is an indication in the January 2010 VA examination report that that he exhibited abnormal movement in his right knee, the same examination report showed all stability test results as being within normal limits.  See January 2010 VA Examination Report.  At his hearing before the Board, the Veteran testified that his right knee instability was not as severe as his left knee instability, stating that it would give out on him every couple of weeks.  See December 2014 Hearing Tr. at 16.  Additionally, the Veteran agreed that his right knee instability was mild, and testified that he believed that his effective date for right knee instability should be September 14, 2010, based on the evidence of record.  See id at 16-18.  Therefore, the Board finds that he is entitled to a 10 percent rating under DC 5257 for right knee instability from September 14, 2010.  He is not entitled to an effective date earlier than September 14, 2010, as this is the first date on which it is reasonably ascertainable in the record that he exhibited instability in his right knee.   

The evidence further shows he is not entitled to a rating in excess of 10 percent because there is no evidence that he has exhibited "moderate" or "severe" right knee instability at any point during the appeal period.  Both the Veteran's private physician and the Veteran himself described his right knee instability as mild.  Although he reports using a brace on his right knee, he does not report using any other assistive devices.    Moreover, he testified that his right knee gives on him only once a week or once every two weeks.  See December 2014 Hearing Tr. at 16.  Thus, the Board finds that his right knee instability has more nearly approximately "slight" rather than "moderate" or "severe" instability throughout the appeal period.

  B.  Limitation of Motion

With regard to his ratings for arthritis, however, the Board finds that the reductions were proper based on the most probative evidence of record, and that the Veteran is not entitled to an increased rating for arthritis or limitation of motion at any point during the appeal period.  

With regard to degenerative or traumatic arthritis, the rating schedule provides that such conditions will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  Here, those codes are those for limitation of flexion and limitation of extension of the knee.  When the limitation of motion of the specific joint involved is noncompensable under those codes, 10 percent rating is for application for each major joint (which includes the knee) affected by limitation of motion.  See id.  Here, the evidence shows that Veteran was diagnosed with arthritis in both knees by x-ray.

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

The most probative evidence of record shows that the Veteran did not meet the criteria for a rating in excess of 10 percent for his left knee or right knee limitation of motion because at no point during the appeal period did he exhibit a compensable limitation of flexion and a compensable limitation of extension in the same knee during the same time period, nor did he have an actual or functional limitation of extension in either knee to 15 degrees or more, or an actual or functional limitation of flexion in either knee to 30 degrees or more.  Additionally, the most probative evidence shows improvement in the Veteran's left knee and right knee limitation of extension between the June 2006 VA examination, upon which the pre-reduction ratings were based, and the July 2009 and September 2009 VA examinations giving rise to the reductions at issue.

As relevant to the time period on appeal, the Veteran had VA examinations in July and November 2009, January and June 2010, February 2011, March 2012 and September 2013.  At the November 2009 and June 2010 VA examination, he exhibited a limitation of extension in his left knee to 10 degrees, taking into consideration pain and functional loss.  All other VA examinations showed no actual or functional limitation of extension in his left knee.  With regards to the right knee, the Veteran showed no actual or functional limitation of extension in any of the above listed VA examinations.  All of these findings take into consideration the DeLuca factors, and the examiners found no additional limitation of motion based on these factors.  Additionally, a medical record from an outside provider dated April 2009 also shows no limitation of extension in the left knee.  Range of motion findings for the right knee were not provided in this record.

Concerning limitation of flexion in the left knee, the VA examinations showed a noncompensable limitation of motion, even when considering pain and functional loss, at all times except for during the March 2012 VA examination.  During the March 2012 examination, the Veteran showed an actual limitation of flexion in his left knee to 45 degrees, with no additional degree of loss due to pain or the presence of DeLuca factors.  At all other VA examinations, the actual and functional limitation of flexion in the Veteran's left knee ranged from 115 degrees to 62 degrees.

Similarly, with regards to limitation of flexion of the right knee, the VA examinations showed a noncompensable limitation of motion, even considering pain and functional loss, at all times except at the January 2010 VA examination.  During that examination, the Veteran showed an actual limitation of flexion in his left knee to 45 degrees, with no additional degree of loss due to pain or the presence of DeLuca factors.  At all other VA examinations, the limitation of flexion in the Veteran's right knee ranged from 122 degrees to 55 degrees with no additional degree of loss due to pain or the presence of DeLuca factors.

The Board notes that other medical records submitted from a non-VA provider dated September 2010 and November 2014 show a limitation of extension to 21 degrees and 39 degrees respectively in the left knee, and the November 2014 record also shows a limitation of extension in the right knee to 21 degrees.  However, in light of all of the evidence of record, the Board finds these range of motion findings less probative than the range of motion findings of the various VA examinations.  First, the Board notes that these range of motion findings are vastly different than all other range of motion findings in the record from 2009 to the present, as set forth above, including the April 2009 record from the same private physician.  Furthermore, these findings are incongruous with the Veteran's description of his left knee symptomatology and the other objective findings of record.  Although the Veteran reported symptoms of pain, weakness, instability, giving way, and an inability to stand or walk for long periods of time, the record shows that he does not have difficulty walking or standing for short periods of time as a result of a severe limitation of extension in his knees.  Moreover, although the Veteran reports wearing a brace on his left and right knees to stabilize them, he has not reported using a cane, crutches or other assistive device to ambulate.  Furthermore, while the VA examiners have described the Veteran as walking with a limp favoring the left leg, none of the examiners has described the Veteran as walking with a gait that suggests a severe limitation of extension of the knee.  Thus, the Board finds the left and right knee range of motion findings stated in the September 2010 and November 2014 private medical records submitted to be less probative than those found in the VA examinations, and therefore affords them little weight.  

Consequently, based on the most probative evidence of record, the Veteran is not entitled to a compensable rating in excess of 10 percent for limitation of motion in his left or right knee at any point during the appeal period.  Although the ratings schedule allows for two separate ratings to be provided when there is a compensable limitation of flexion and a compensable limitation of extension in the same knee, the range of motion findings set forth above show that the Veteran did not have compensable limitations of flexion and extension in the same knee at the same time at any point during the appeal period.  Thus, at most, he is only entitled to one 10 percent rating for each knee for a compensable limitation of extension, or a compensable limitation of flexion, or a noncompensable limitation of motion accompanied by pain at all times throughout the appeal period.  Consequently, the reduction of his rating for left knee and right knee limitation of extension to 10 percent disabling are proper and he is not entitled to a rating in excess of 10 percent for limitation of motion in either knee at any point during the appeal period.  

C.  Other Diagnostic Codes 

The Board finds that the Veteran does not qualify for a separate rating under DCs 5258 or 5259 for symptomatic removal or dislocated semilunar cartilage in either knee.  First, there is no indication in the record that the Veteran had a meniscal tear in the right knee during the appeal period, nor is there evidence that he underwent removal of the meniscus in his right knee.  With regard to the Veteran's left knee, the evidence of record shows that he was diagnosed with a meniscal tear during the appeal period; however, there is no evidence that the tear resulted in a dislocation of the meniscus.  Moreover, although the Veteran underwent surgical removal of part of the meniscus of his left knee, to provide him with an additional 10 percent rating under DC 5259 for the residuals of that surgery would constitute pyramiding.  The Veteran's left knee symptoms consist of pain, limitation of motion, popping, grinding, instability and weakness.  He is compensated for these symptoms under the ratings currently assigned.  As such, the Board finds that the Veteran is not entitled to additional or separate ratings for either knee under DC 5258 or DC 5259.  

Finally, the Board finds that the Veteran is not entitled to additional or higher ratings under DCs 5256, 5262 and 5263.  These diagnostic codes concern disabilities that involve ankylosis of the knee, nonunion or malunion of the tibia and fibula, and/or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5262 & 5263.  There is no evidence in the record that the Veteran suffers from any of these conditions.  Thus, he is not entitled to an additional or higher rating under any of these diagnostic codes.

III.  Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The evidence shows that neither his left nor his right knee disability warrants referral for an extraschedular rating.  The schedular rating criteria concerning the knee and leg reasonably contemplates all of the Veteran's left and right knee symptoms, including limitation of motion, instability, giving way, pain, weakness, lack of endurance, fatigability, tenderness, swelling, stiffness, locking, clicking, popping and grinding, which impairs his ability to walk or stand for prolonged periods, bend his knee, squat, kneel, climb, stoop, and crawl.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, he has not argued that the severity and symptomatology of either of his knee disabilities are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, there is no indication that any service connected impairment is not contemplated by the schedular criteria.  

IV.  TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to a claimant's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the Veteran is service connected for multiple disabilities.  In such a case, a veteran is entitled to a "schedular" TDIU when he or she is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and has at least one disability ratable at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In this instance, when determining whether the veteran has one disability ratable at 40 percent or more, disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).

The Veteran's service-connected disabilities included: lumbosacral spine strain with intervertebral disc syndrome, rated at 20 percent disabling; degenerative joint disease of the left knee, rated at 10 percent disabling; instability of the left knee, evaluated as 20 percent disabling; degenerative joint disease of the right knee, rated at 10 percent disabling; and instability of the right knee, evaluated at 10 percent disabling.  As these disabilities all affect a single body system, orthopedic, they are considered one disability for the purposes of TDIU.  The combined disability evaluation for the Veteran's orthopedic disabilities is 50 percent.  38 C.F.R. § 4.25.

Additionally, as of September 24, 2013, the Veteran's service-connected disabilities also included: painful scars of the left knee, rated at 20 percent disabling; peptic ulcer disease, rated at 10 percent disabling; and erectile dysfunction, evaluated at 0 percent.  When combined with the ratings for his orthopedic conditions, his total combined rating is 70 percent.  Prior to this date, the Veteran's combined evaluation was less than 70 percent.  Thus, the Veteran meets the schedular criteria for a TDIU beginning September 24, 2013. 

The Board finds that the Veteran is entitled to TDIU, effective September 24, 2013.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014) ("The personalized nature of TDIU determinations is evident from the title of § 4.16: 'Total disability ratings for compensation based on unemployability of the individual.'")  Thus, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  See id.  The Veteran reported that he was made unemployable due to his service-connected back and knee disabilities as of August 2009, the date he was medically retired from the U.S. Postal Service.  Prior to his retirement, he was employed as a letter carrier.  Although he was reassigned a new route involving delivery by truck rather than on foot, he was still unable to perform his duties as a result of his service-connected disabilities.  He was later granted Social Security disability benefits in connection with his service-connected disabilities.  The July 2009 VA examiner opined that the Veteran's bilateral knee disabilities had a severe impact on his ability to work.  Although other VA examiners opined that he is capable of maintaining sedentary employment, the Board notes that Veteran has worked in one position, as a letter carrier with the U.S. Postal service, since the year he separated from service, and he can no longer perform the duties of that position.  As such, the Board questions whether the Veteran will be able to obtain substantially gainful employment in a sedentary position, given his occupational history.  Thus, affording the Veteran the benefit of the doubt, the Board finds he is unable to obtain or maintain substantially gainful employment due to his service-connected orthopedic disabilities.  TDIU is therefore granted effective September 24, 2013, the date he first met the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).




ORDER

Subject to the law and regulations governing payment of monetary benefits, the 20 percent rating for service-connected left knee instability is restored, effective September 1, 2010.

A rating higher than 20 percent for left knee instability is denied.

A rating higher than 10 percent for right knee instability is denied.

Subject to the law and regulations governing payment of monetary benefits, an effective date of September 14, 2010, for a 10 percent rating for right knee instability is granted. 

The reduction in rating for left knee limitation of extension from 40 percent to 10 percent disabling was proper.

A rating in excess of 10 percent for left knee limitation of motion is denied.

The reduction in rating for right knee limitation of extension from 20 percent to 10 percent disabling, was proper, except that the effective date of the reduction is October 1, 2010.

A rating in excess of 10 percent for right knee limitation of motion is denied.

Subject to the law and regulations governing payment of monetary benefits, effective September 24, 2013, a TDIU is granted.


REMAND

During his hearing before the Board, the Veteran testified that his low back disability and peptic ulcer symptoms have worsened since the most recent VA examination for these disabilities.  See December 2014 Hearing Tr. at 4-9.  Additionally, he testified that his he has been experiencing numbness in his right leg, which he attributes to his low back disability.  See id. at 4-6.  As such, the claims for increased ratings for his service-connected low back disability and peptic ulcer must be remanded for new VA examinations to address the current severity of these disabilities, and to determine the current nature and etiology of his right leg numbness, including whether it is secondary to his service-connected low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private medical records concerning the Veteran's low back disability and peptic ulcer.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service-connected disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any outstanding records with the claims file, schedule the Veteran for one of more appropriate VA examinations to determine the nature and severity of low back disability and peptic ulcer symptoms, including whether and to what extent the Veteran has right leg numbness as a result of his low back disability.  The claims folder should be made available to and be reviewed by the examiners and all necessary tests should be conducted.  A complete rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the matters on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental SOC and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


